UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1192



CAROL V. STIMSON,

                                                Plaintiff - Appellee,

          versus


FOOD LION, LLC,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. William D. Quarles, Jr., District Judge.
(8:06-cv-00614-WDQ)


Submitted:   September 5, 2007             Decided:   January 28, 2008


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tamara B. Goorevitz, David A. Skomba, FRANKLIN & PROKOPIK,
Baltimore, Maryland, for Appellant. Francis A. Pommett, III, LAW
OFFICES OF NATHANSON & POMMETT, P.C., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Food Lion, LLC, appeals a district court judgment finding

for Appellee Carol V. Stimson, and awarding her $279,297.02 in

damages for Food Lion’s negligence.           Food Lion challenges the

sufficiency of the evidence, the district court’s sparse factual

findings when it awarded a victory to Stimson, and the sufficiency

of the evidence supporting the damages award. Finding no error, we

affirm.

            We directed a limited remand in order for the district

court to make findings of fact and conclusions of law in accordance

with Rule 52(a) of the Federal Rules of Civil Procedure.         We find

the court’s factual findings and conclusions of law in its December

11, 2007 memorandum opinion are sufficient.

            The district court’s factual findings are reviewed for

clear error and its conclusions of law de novo.      Carter v. Ball, 33

F.3d 450, 457 (4th Cir. 1994).            We find there was sufficient

evidence supporting the court’s findings.         Based on the court’s

findings that the hazard was not open and obvious and Food Lion

failed to warn Stimson of the hazard, we find no error in the

court’s decision not to address the issue of Stimson’s negligence.

We also find no error in the award of damages.           The court heard

testimony     from   Stimson’s   treating    physician   regarding   the

reasonableness and necessity of the medical bills.          We also find




                                  - 2 -
Stimson’s testimony provided sufficient support for the award of

lost wages.

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -